Title: To Thomas Jefferson from Tench Coxe, 19 November 1808
From: Coxe, Tench
To: Jefferson, Thomas


                  
                     November 19th. 1808.
                  
                  The situation of the United States has become very uncomfortable, and presents disagreeable prospects as to revenue, internal order & harmony, foreign trade, supplies and the maintenance of peace. It is a time for every honest latitude in the freedom of discussion. When public authority is present and entirely respected, the faithful and well disposed citizen may disclose his hopes & apprehensions, the results of American self examination, the impressions on his mind respecting the separate demerits and situations of foreign powers, and the prospects before us, in a time of wild ambition and in a season when each belligerent, whatever may have been the nature and causes of his past deportment, has come to a season, when “nihil non arrog at armis.”—
                  If any explanations of the strong positions, which may be decidedly taken in this paper should be found necessary to vindicate their source from a supposition of the taint of foreign prejudices or empire influence, this delicate & important point is rested on the tenor of this paper, and on the persuasions & warnings heretofore offered to England, from 1791 to the earlier part of the current year, On the explicit suggestions in the paper of 1807 on the subject of arming this whole nation, On the free communications in relation to Mr Coxe of Aaron Burr, which regard foreign powers, and on the recent statement with regard to the report of a foreign agent on the subject of the United States to a powerful belligerent [ch]ief—
                  If it be necessary to add any thing more upon this subject, it is freely declared, that all expectations that the government of France would act in a manner, which would ultimately favor the tranquil establishment & extension of free government was abandoned on the perusal of that Treaty (of Leoben or Campo formio) whereby the Venetian States, then recently made a genuine Republic under the patronage of France & by the agency of the General Bonaparte, were delivered over, bound in chains, to the foreign military Despotism of Austria, as the price of a uprising in of the Netherlands.
                  The conduct of England to America, Ireland, India, to the neutral world and to her disfranchised people entitles her to a character of a despotic power. The conduct of France give her abundant titles to the same Character; and unhappily it is and is likely to continue the true Character, as well of the civilized as the savage states throughout the world. No pretension in favor of Britain or France can be maintained on the ground of friendship to civil liberty or justice to the rest of the world.
                  It is however certain, that if we are not bound to regard any foreign power from its disposition to be friend 
                     us on the vital subject of our institutions, we should be governed the more by a well considered, prudent and equitable policy in our inevitable walk among their interests, their passions & their arms.
                  We should do all, that is right to avoid war with all of them.
                  We should do all that is right to avoid war with many of them, for peace with one.
                  We should do all that is right to avoid war with one of them for peace with the rest—
                  We should above all things avoid most such war as prudence and conscience least warrant or approve.
                  To determine what is right as these most solemn and important objects, we should consider well the state of things in the last Moments of general peace—The true cause and character of subsequent proceedings—& the consequences of those proceedings realized on the situation of our country & of the world, in this stupendous crisis.
                  In the year 1788 the Notables of France were called together. Internal trade was stunted in its growth by seignioral duties—The finances were stretched to the utmost—The Crown, the Church, The Nobles and The Army rendered the people noughts in the society. A reform of ills was desired. The American example was considered in France & in Poland, so as to render it probable, that this Country would receive the honor and security, which would result from the establishment of freer governments in the old world from the influence of the American Example. Russia, & Prussia & Austria interfered with Poland, & England made no objections, as now in the Cases of Spain & Portugal. Prussia & Austria interfered in the Case of France & in 1792 England, a neutral, disregarding her own Laws & Treaties, the law of Nations and the rights of neutrals detained the supplies, the vessels and the property of France & of various neutrals in her ports. Still neutral, England took the vessels, grain & other supplies of the House Towns in 1793 in their voyages for France in the Month of January. France, for her bread, avowedly so, and to prevent a famine officially menaced John Vyttel English Minister in Holland, took measures of remedy to prevent famine, insurrection, the starving of her fleets armies & garrisons and the abortion of civil struggles like to our own.
                  During these things England matured four several unprecedented treaties (the first, of March 25 1793 with Russia,) engaging with Russia, Austria Spain & Prussia
                  1st. to use all their endeavours to prevent the neutrals from giving any aid to the commerce of France by means of their neutrality, in the ports of France or on the ocean—“contrary (as the January British Orders of 1807 say of the later French acts) to the usages of war among Belligerents.”
                  2dly. to violate, by consequence, the neutral rights and commerce, to wound their enemy, contrary to the law of Nations; or to secure the Monopoly of trade from the naval and commercial states of inferior 
                      
                     positive naval strength—
                  Let us only reflect that no act of France can go further, than these treaties, against the rights of Belligerents, or of neutrals—and let us consider what England says and does, now that France attempts the like Measures. If we do but seriously reflect, We shall see that these treaties and the anterior and subsequent aggressions, coupled with the acts of indemnity of 1792, 17 June 17 1797, & of 1803, with the English outrages against the neutral rights of Genoa & Tuscany in 1793, and those attempted in the Cases of Denmark, Russia & Holland, & executed by their acts of June 8 & Nov. 6. 1793, & postea, are the true causes of the conduct of France—She, in her turn uses all her Endeavours to prevent the Aid of neutral Trade to her Enemy.
                  
                     And now, let us suppose that the peace of Amiens had put an end to all contests among the present belligerents; and that England, determined to subvert our government, destroy its revenues, cut off its supplies, arrest its commerce and throw it into fatal convulsions, had formed a treaty first with France and subsequently, with Russia, Spain, Prussia & Austria, “to use all their endeavours, in such a war, to prevent our receiving any aid from neutral commerce in our ports or on the ocean”, what would better Judgment of the government & people of America with respect to this conduct of England, & of Spain, Denmark &ca. in cooperating or submitting as neutrals or belligerents?.
                  
                     This case may yet come home to us. In such a predicament what would be our judgment—what our conduct towards the belligerents—what our rights against the neutrals and our deportment towards them.
                  What is the prudential and consciencious deportment, which, (under all the circumstances, a fuller examination would display) our government and our nation ought to observe?
                  Shall we pamper the misirable passions and cupidity which produced this system by disregard of the extenuations, to which a frenzy produced by them has led, excited & coerced France?
                  This Note is so hasty, for a subject so important, as to seem overpresumptious, but it is the last (of many) efforts to do good upon a subject verging towards a boundless scene of stupendous Uncertainties and hazards.
                  The best opinion which occurs to an anxious, deeply intirested sussier, is the measure of a thorough research, a manifestation of what ought to be done in a formal public act, and a virtuous adherance to it at every hazard.—Like all measures, this can only be suggested for consideration with a difference proportioned to the magnitude of the stake and the acknowledged inability of a limited individual to decide a right.
                  It is within the actual personal knowledge of the writer that men of fortune, men of American families, men connected with the pecuniary accommodations of business of one of the belligerents have avowed that might constitutes right and that one of the belligerents having the power must be expected to dispense trade to be 
                     
                        near the pleased
                      & that such dispensation was real favor[able]. It is known that the most candid opponents of one of the Belligerents have been marked in Society and business and menaced intelligibly with banishment and exile in 1798, for doing their duty in exposing those aggressions which have led us to our present condition. It is known that the officers of one of the belligerents have insisted, while Mr. Rose was here, that the condition of duties even without him  
                     would be enforced by their courts—In short it is firmly believed on a large body of various testimony, that to aggravate the mind of the other belligerents to monopolize trade, to exclude the manufactures of other countries, to prevent a supply of the manufacturers of other countries with our produce, to maintain trade with foe & friend, to support moral power & superiority and to put us in a situation no better in trade than the Indian Peninsula has been, is and will be the object of one of the belligerents, if we prove to her our inability and our want of disposition to resist her early and greater aggressions; and our continuing to treat the retaliation of those injuries as contrast the original aggressor, because the policy of some baleful men encouraged England and thwarted, misled and perplexed our country in its former conduct to France till her Eyes are opened to the British perversions of neutral trade and her early & formal abolition of the usages of War among Belligerents. The scandalous pretensions of England to the retaliating rights of an injured power no longer pose on France, and it is justly to be apprehended, that if they impose on us, a war on the ground, the extreme delivery of which would become visible, may be induced. The production of a new treaty with England by the mere Coercion of her known aggressions, and its continuance in force while we repealed that of France for 
                     our
                      extravagant manner of retaliating those aggressions, merit our Consideration, when circumstances may soon occasion us to draw the Sword.
               